UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 09-1121


In Re:   GARY IVAN TERRY,

                Petitioner.




         On Petition for Writs of Mandamus and Prohibition.
                        (1:03-cr-00299-NCT-1)


Submitted:   June 29, 2009                     Decided:    July 15, 2009


Before TRAXLER,    Chief     Judge,   and   KING   and   DUNCAN,   Circuit
Judges.


Petition denied by unpublished per curiam opinion.


Gary Ivan Terry, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Gary Ivan Terry petitions for writs of mandamus and

prohibition requesting this court to compel the district court

to vacate its order refusing to compel specific performance of

his plea agreement.             We conclude that Terry is not entitled to

relief.

               Mandamus    and    prohibition        relief     are   available      only

when the petitioner has a clear right to the relief sought.                            In

re First Fed. Sav. & Loan Ass’n, 860 F.2d 135, 138 (4th Cir.

1988);    In    re     Vargas,    723   F.2d    1461,   1468     (10th     Cir.    1983).

Further,       mandamus    and     prohibition       are    drastic      remedies     and

should be used only in extraordinary circumstances.                               Kerr v.

United States Dist. Court, 426 U.S. 394, 402 (1976); Vargas, 723

F.2d at 1468; In re Beard, 811 F.2d 818, 826 (4th Cir. 1987).

It is well-established that mandamus and prohibition may not be

used as a substitute for appeal.                 Vargas, 723 F.2d at 1461; In

re United Steelworkers, 595 F.2d 958, 960 (4th Cir. 1979).

               The relief sought by Terry is not available by way of

mandamus or prohibition.                Accordingly, although we grant leave

to   proceed      in    forma     pauperis,     we    deny      Terry’s    motion     for

transcripts at government expense, and deny the petition for

writs    of    mandamus     and    prohibition.            We   dispense    with     oral

argument because the facts and legal contentions are adequately



                                            2
presented in the materials before the court and argument would

not aid the decisional process.

                                               PETITION DENIED




                                  3